Citation Nr: 1316097	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  10-22 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence was received to reopen the issue of entitlement to service connection for a right shoulder disability, and if so whether service connection is warranted. 

2.  Whether new and material evidence was received to reopen the issue of entitlement to service connection for a left shoulder disability, and if so whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran had active service from March 2002 to August 2002 and from March 2003 to March 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's request to reopen the previously denied claims of entitlement to service connection for right and left shoulder disabilities.  

The Veteran testified at a Travel Board hearing at the St. Petersburg RO in June 2012.  A transcript of the hearing is of record.  In February 2013 and April 2013, the Board wrote letters to the Veteran to inform him that the Veterans Law Judge who conducted his hearing is no longer employed at the Board.  The letters offered the Veteran the opportunity to testify at another hearing if he requested a new hearing within 30 days.  The Veteran has not responded and the Board presumes that he does not want another hearing and will proceed accordingly. 

In June 2012, the Veteran waived RO consideration of additional evidence submitted at the Board hearing, permitting the Board to consider such records in the first instance.  See 38 C.F.R. § 20.1304(c) (2012).  Hence, the additional evidence is being considered.

The issues of entitlement to service connection for right and left shoulder disabilities on the merits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Service connection for a right shoulder disability was denied in a January 2007 rating decision; the Veteran was notified of such denial and of his appellate rights, but did not file a timely appeal and the decision is final.

2.  Evidence received since January 2007 regarding the claim for service connection for a right shoulder disability is neither cumulative nor redundant of the evidence of record at that time and raises a reasonable possibility of substantiating the claim.   

3.  The January 2007 rating decision determined that new and material evidence had not been received to reopen the previously denied claim for service connection for a left shoulder disability; the Veteran was notified of such denial and of his appellate rights, but he did not file a timely appeal and the decision is final.

4.  Evidence received since the last final denial is neither cumulative nor redundant of the evidence of record at that time and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the previously denied claim for service connection for a right should disability has been received, and the claim is reopened.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156 (2012).  

2.  New and material evidence sufficient to reopen the previously denied claim for service connection for a right should disability has been received, and the claim is reopened.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Given the Board's favorable disposition to reopen the claim for service connection for depression, the Board finds that no discussion of VCAA compliance is necessary at this time.

Analysis

A June 2004 rating decision denied entitlement to service connection for a left shoulder disability.  Thereafter, the Veteran attempted to reopen his claim in August 2006, which was denied in a January 2007 rating decision.  The Veteran's claim for service connection for a right shoulder disability was also denied by the January 2007 rating decision.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding reopening.  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

As noted above, the last rating decision addressing his shoulder claims was issued in January 2007.  The Veteran did not file a notice of disagreement with the January 2007 rating decisions or submit additional relevant evidence within one year of those rating decisions.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The Board notes that the Veteran filed a claim for service connection for his shoulders 
in October 2007, within one year of the prior denial.  However, none of the documents submitted within one year of the January 2007 rating decision provided any relevant information or evidence concerning the prior denial.  Rather, the documents merely state that he is seeking service connection for his shoulders.  
As such, these documents do not relate to the basis of the prior denial, and are not material evidence.  See Voracek v. Nicholson, 421 F.3d 1299, 1305 (Fed.Cir.2005) (deciding that appellant's statement failed to meet the definition of materiality under § 3.156(a) because that "single statement that his condition 'worsened' does not, on its face, relate in any way to his condition during the pendency of his original claim or to any other unestablished fact necessary to substantiate his original claim").  Accordingly, as neither a notice of disagreement nor new and material evidence was received within one year of the January 2007 denial, the January 2007 rating decision is final.  

The Board also notes that it appears that, in September 2008, some of the Veteran's service personnel records were associated with the claims file.  In this regard, 38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  Here, however, the newly-associated service personnel records are not relevant to the instant claims as they do not address any in-service right or left shoulder complaints or findings.  Accordingly, reconsideration of the Veteran's claims under 38 C.F.R. § 3.156(c) is not warranted based upon these service personnel records.  

As noted above, the January 2007 decision denied entitlement to service connection for a right shoulder disability and determined that new and material evidence was not received to reopen the issue of service connection for a left shoulder disability.  The RO noted that the claims were denied because there was no evidence that left and right shoulder disabilities were related to military service. 

The evidence considered at the time of the January 2007 rating decision included service treatment records, as well as VA and private treatment records. 

The evidence received since the January 2007 rating decision includes VA treatment records in Virtual VA dated in December 2011 which indicates that the Veteran has had multiple operations on both shoulders as a result of combat in Iraq.    

As noted above, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Presuming the credibility of such evidence, the Board finds that the December 2011 VA treatment record is new, in that the evidence was not previously of record.  The evidence is also material, as it addresses the possibility that the Veteran's current bilateral shoulder disabilities are related to his active service.  As new and material evidence has been received, the claims for service connection for right and left shoulder disabilities are reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right shoulder disability is reopened, and to this extent only the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a left shoulder disability is reopened, and to this extent only the appeal is granted.



REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claims for service connection for right and left shoulder disabilities.

At the June 2012 Board hearing, the Veteran testified that he suffered double shoulder dislocations in July 2003, which were fixed at the 28th Combat Support Hospital.  The Veteran's service treatment records do not contain records from the 28th Combat Support Hospital, and there are no other service treatment records related to right and left shoulder disabilities.  Service hospital records were requested in 2009 and 2010, but these were in relation to psychiatric hospitalization.  In responses received in April 2010 and May 2010, it was noted that all medical records are retired to the National Personnel Records Center (NPRC) after 5 years, and that the NPRC should be contacted to request the Veteran's service treatment records.  It does not appear that the RO request 28th Combat Support Hospital records concerning treatment for his shoulder from NPRC or other appropriate repository.  Thus, on remand a request for such records should be made to NPRC or other appropriate facility. 

In addition, the Board notes the Veteran's original claim for service connection was filed in January 2004, which was prior to his discharge from service.  At that time, he claimed service connection for several disabilities.  Notably, however, he only claimed service connection for a left shoulder dislocation.  He did not mention a right shoulder injury.  As the Veteran alleged a left shoulder dislocation occurred in Iraq in a pre-discharge claim and has current evidence of left shoulder disability, the Board finds that a VA examination is necessary to determine whether his current disability is related to the claimed left shoulder dislocation during service.  38 C.F.R. § 3.159(c)(4).

With regard to the right shoulder, however, based on the evidence currently of record, the Board does not find the Veteran's assertion that he suffered a bilateral dislocation from the incident in Iraq credible.  It is highly unlikely that he would have failed to claim service connection for both shoulders on his January 2004 application had such occurred.  Moreover, he did not file a claim for his right shoulder until August 2006, which was after he had suffered a right shoulder dislocation after falling down stairs in October 2005.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for his right and left shoulder disabilities.  After securing any necessary release, the AMC/RO should obtain any records that are not duplicates of those contained in the claims file.  In addition, relevant treatment records dating from December 2012 to the present from the Gainesville VA Medical Center should be obtained.

2.  Request clinical records of treatment for a shoulder dislocation at the 28th Combat Support Hospital in Iraq from the NPRC or other appropriate record facility.  All attempts to obtain such records should be documented in the claims file.  If no records can be obtained a formal finding of unavailability should be made and the Veteran should be notified of the inability to obtain such records.

3.  After the above has been completed to the extent possible and any records received associated with the file, schedule the Veteran for a VA shoulder examination to determine the current nature of his left shoulder disability and to obtain an opinion as to whether the current left shoulder disability is related to service.  The claims file must be reviewed by the examiner in conjunction with the examination. 

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's current left shoulder disability is related to a left shoulder dislocation in service.  In rendering this opinion, the examiner can accept that the Veteran suffered a left shoulder dislocation during service around July 2003, but should also address the significance of the normal October 2003 Occupational Health assessment and the post-service left shoulder injuries/dislocations.  The reasoning for the opinion expressed should be provided.

4.  If, and only if, additional service treatment records or other competent evidence is received that establishes the Veteran suffered a right shoulder dislocation during service, then the Veteran should be afforded a VA examination asking the same questions concerning the right shoulder as those listed in item #3 above.  

5.  After completion of the foregoing, readjudicate the claims for service connection for right and left shoulder disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


